Citation Nr: 0725998	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbar spine.

2.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for peripheral vascular 
disease (PVD), to include as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2002 and August 2004 decisions of the 
ROs in Chicago, Illinois, and St. Louis, Missouri, 
respectively.  The claim is now under the jurisdiction of the 
St. Louis RO.  

The issues of entitlement to an increased rating for PTSD and 
entitlement to a total rating due to individual 
unemployability, which were in appellate status, were 
withdrawn from appeal in July 2006.  These issues are no 
longer under the Board's jurisdiction.  38 C.F.R. § 20.204 
(2006).

The issues of entitlement to service connection for 
hypertension and PVD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

The veteran sustained a back injury during service; his 
current disability of the lumbar spine is not medically 
linked to the in-service back injury.


CONCLUSION OF LAW

The criteria for service connection for disability of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in October 2001 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was notified that he should send 
any evidence needed by VA, that VA would make reasonable 
efforts to help him obtain evidence to support his claim, and 
that it was his responsibility to make sure such records were 
received.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Although the March 2006 letter was 
not sent prior to the initial adjudication of the veteran's 
claim, this was not prejudicial to him since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and supplemental statements of the case were 
provided to him in August 2006 and December 2006.

These letters also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
The veteran has also been afforded a VA examination.   See 38 
C.F.R. § 3.159(c)(4).  There is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case; 
therefore, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board has reviewed all the evidence in the appellant's 
claims file, which include his contentions, various lay 
statements, as well as service and post-service medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After review of the evidence of record and consideration of 
the applicable law and regulations, the Board finds that 
service connection for the veteran's lumbar spine disability 
is not warranted.  The Board acknowledges that the veteran 
sustained a back injury during service and was treated for 
sprain of right spinal muscle in October 1966.  The service 
medical records, however, do not indicate that he had any 
further complaints or treatment for the back during service.  
Further, at his separation examination in October 1967, no 
back problems were reported or found on examination.  

The veteran contends that he has had back problems since the 
injury in service.  There is no evidence of degenerative 
joint disease within one year of service separation.  In 
fact, the earliest medical treatment of record showing back 
problems is dated in 2001, many decades following service 
discharge.  The lapse in time between service and the first 
diagnosis weighs against the veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  

The Board notes that radiology studies conducted in June 2001 
indicate the presence of degenerative disc and joint disease 
of the lumbar spine.  VA conducted a medical examination of 
the spine in March 2002, and sought a medical opinion in 
November 2002 to determine whether the veteran's disability 
was related to the in-service injury.  The November 2002 
expert medical opinion indicates that it is less likely than 
not that the veteran's current back disorder is associated 
with the back problems noted in service.  The examiner 
explained that this opinion was based on the natural history 
of intervertebral and degenerative joint disease and the 
historical progress of the veteran's back pain.  The examiner 
found that the veteran had ruptured a disc during the fall, 
he would have had acute problems and would not have been able 
to complete his tour of duty without any further complaints.  
The same would apply to any bony injury.  Therefore, it could 
not be assumed that he had silent disc disease or silent bony 
injury to the lumbar spine as a result of the in-service 
injury.  

There are no contrary medical opinions.  An opinion from a 
private physician, dated in March 2004, indicates that the 
veteran's back disorder may or may not be related to his 
prior injury in Vietnam.  The physician stated that at this 
time, it was impossible to draw any sort of temporal relation 
between the two, other than that the veteran states that that 
was when the discomfort started.  Thus, this opinion 
essentially provides no opinion as to etiology.  The examiner 
essentially states that it is possible that it could be 
related to service, and it is possible that it is not related 
to service.  Such a speculative and equivocal opinion is 
certainly not sufficient to establish a nexus between service 
and the current disability.  See, generally, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As there is no 
medical nexus between a current disability and service, to 
include the in-service back injury, it is the Board's 
conclusion that service connection is not warranted. 


ORDER

Service connection for disability of the lumbar spine is 
denied.  


REMAND

The veteran has reported that he has had PTSD symptoms since 
separation from service; although, he was not diagnosed until 
2001.  He has submitted a statement from his former spouse 
regarding this matter.  He has also submitted reports of 
medical studies which indicate that there were biological 
changes, including higher blood pressure, in individuals with 
PTSD than those without PTSD.  In addition, his VA treating 
psychiatrist, in opinions dated in March 2004 and July 2005, 
indicate that the veteran's hypertension and PVD are 
aggravated by his PTSD.  

A June 2004 VA medical opinion indicates that since the 
veteran's blood pressure was running low without any 
medications, it was less likely than not that the PTSD was 
aggravating his hypertension.  The examiner also indicated 
that it did not appear that the veteran's PVD had 
deteriorated beyond the point at which it was prior to bypass 
surgery.  Therefore, it could not be stated that PTSD had had 
a deleterious effect on the PVD.  

Since the June 2004 VA examination, the veteran's PVD and 
hypertension have  progressed.  A November 2006 VA 
examination was again conducted to address the etiology of 
the PVD and hypertension.  The examiner makes the following 
statement with regard to etiology of hypertension.  "There 
is no question that significant PTSD can cause increased 
blood pressures.  Therefore, it is my opinion that [the 
veteran's] hypertension was not likely caused by or 
exacerbated by his PTSD."  Review of the medical report in 
its entirety does not clarify this inconsistent and 
contradictory opinion.  

With regard to the etiology of the PVD, the examiner's 
opinion was that PTSD has not caused or aggravated the PVD.  
This opinion appears to be based, at least in part, on the 
fact that PTSD was not diagnosed until 2001.  The examiner 
does not appear to consider the statements regarding 
psychiatric symptoms prior to 2001.  Further, the basis for 
the opinion that PVD is not aggravated by PTSD is not very 
clear and fails to consider prior medical opinion and 
information submitted by the veteran.  

Given that there are conflicting opinions and information as 
to etiology of PVD and hypertension, and given that the 
November 2006 VA opinion is unclear and appears 
contradictory, additional VA opinion is being sought.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
measures to obtain any outstanding VA 
treatment records and associate them with 
the claims file.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available.

2.  Thereafter, the RO should obtain a VA 
medical opinion regarding the etiology of 
the veteran's hypertension and PVD.  The 
claims folder must be provided to the 
medical expert for review of the case.  
The expert is to answer the following 
questions:  (i)  is it at least as likely 
as not that the veteran's PTSD caused or 
aggravated his hypertension? (ii) is it 
at least as likely as not that the 
veteran's PTSD caused or aggravated his 
PVD?  (iii) if either disability has been 
aggravated by PTSD, the degree of 
aggravation should be indicated for each 
disorder, if possible.  The expert must 
provide a clear and complete explanation 
for each finding and opinion expressed.  
The expert is specifically asked to 
explain any difference in opinion from 
prior medical opinion and information 
already of record.  

It would be helpful if the expert would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


